DETAILED ACTION
This communication is in response to the Amendment and Argument filed on 10/25/2021. Claims 1-6 and 8-14 are pending and have been examined.
All objections and rejections not mentioned in this OA has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record teaches Nakai teaches a device comprising: a phoneme database configured to store normal phoneme data (see Nakai translation page 4, fourth paragraph, which notes a consonant library 12, a vowel library 14, and a common library 16; and see Nakai translation page 4, paragraph 5, which notes the consonant library 12 stores waveform data for each type of consonant part, the vowel library 14 stores waveform data for each type of vowel part, and the common library 16 stores predetermined/normal sample waveform data for each type of consonant part, where the sample waveform data of the consonant part stored in the common library 16 is classified into male, female, child, adult and the like); a syllable detector (see Nakai FIG. 5, which shows an SD (sound deformation) controller 30 that includes a voice discriminating unit 36) configured to receive the voice signal (see Nakai translation page 
Celin does teach: a device for generating synchronous corpus receiving a dysarthria voice signal having a dysarthria consonant signal, wherein the voice signal is a dysarthria voice signal (see Celin, page 189, col. 1, second full paragraph, which 
Ahara is cited to disclose wherein the synthesized voice signal and the dysarthria voice signal are received by a voice conversion training system to train the voice conversion model, and the voice conversion training system includes: a speech framing circuit electrically connected to the voice synthesizer and configured to receive and frame the synthesized voice signal and the dysarthria voice signal to generate synthesized speech frames and dysarthria speech frames (see Figure 3, where left side of Constructing Dictionary, the source speaker speech and target speaker speech is broken into frames); a speech feature retriever electrically connected to the speech framing circuit and configured to receive the dysarthria speech frames and the synthesized speech frames to retrieve dysarthria speech features and corresponding synthesized speech features (see Figure 3, left side of Constructing Dictionary, where source feature and target features); and a voice conversion model trainer electrically connected to the speech feature retriever and configured to receive the dysarthria speech features and the corresponding synthesized speech features to train the voice conversion model (see Figure 3, right side Conversion where the source and target features are added to the source and target dictionary (i.e. training)).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (“High Quality Voice Conversions based on ISODATA Clustering Algorithm) is cited to disclose voice conversion using parallel training data and use of GMM as part of the conversion stage (See abstract). Ahara (“Individuality-Preserving Voice Conversion for Articulation Disorders Using Locality Constrained NMF”) is cited to disclose voice conversion for speakers with a disorder using NMF and substitution of consonants which are effected (see abstract). Ueda et al. (“Individuality Preserving Voice Reconstruction for Articulation Disorders using Text to Speech Synthesis”) is cited to disclose reconstruction of voice for people with speech disorders using F0 patterns (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

11/01/2021